Ostrander, C. J.
Respondent was convicted of violating a village ordinance. He seeks to review the record of his conviction upon exceptions before sentence, brought to this court by writ of error.
The cause must be dismissed, upon the authority of People v. Smith, 146 Mich. 193 (109 N. W. 411), and cases cited in opinion, City of Muskegon v. Hanes, 146 Mich. 385 (109 N. W. 674), and Village of Lake Odessa v. Randall, 158 Mich. 205 (122 N. W. 517). The court below is advised to proceed to judgment.
Steers, Brooke, Blair, and Stone, JJ., concurred.